UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7486



MUHAMMAD ABD SALEEM EURY,

                                              Plaintiff - Appellant,

          versus


MAYO, sued in individual capacity; MARTIN,
sued in individual capacity; F. FIELDS, sued
in individual capacity; JOHNSON, sued in indi-
vidual capacity; MR. GLENDE, sued in individ-
ual capacity; A. JONES, sued in individual
capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-94-2)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Abd Saleem Eury appeals the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.   The court dismissed Eury’s complaint because he

failed to comply with an order directing him to either submit an

adequate number of copies of the complaint or pay $5.50 for copying

fees.   Because Eury may proceed with this action by supplying an

adequate number of copies of the complaint or paying the requisite

fee, the order in question is not a final, appealable order.   See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).   Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2